Name: 2006/23/EC: Commission Decision of 20 January 2006 amending Decision 2005/710/EC concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Romania (notified under document number C(2006) 61) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  international trade;  agricultural policy;  agricultural activity;  Europe;  tariff policy
 Date Published: 2006-01-21; 2007-05-08

 21.1.2006 EN Official Journal of the European Union L 17/27 COMMISSION DECISION of 20 January 2006 amending Decision 2005/710/EC concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Romania (notified under document number C(2006) 61) (Text with EEA relevance) (2006/23/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(6) thereof, Whereas: (1) Avian influenza is an infectious viral disease in poultry and other birds, causing mortality and disturbance which can quickly take on epizootic proportions liable to present a serious threat to animal and public health and to reduce the profitability of poultry farming sharply. There is a risk that the disease agent might be introduced via international trade in live poultry and poultry products. (2) On 12 October 2005 Romania notified the Commission of the isolation of an influenza A virus of subtype H5N1 Asian strain collected from a clinical case in poultry. Commission Decision 2005/710/EC of 13 October 2005 concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Romania (3) was therefore adopted. (3) Romania has applied strict disease control measures and has sent further information on the disease situation to the Commission which justify limiting the suspension of imports to those parts of the territory of Romania that are affected and at risk. (4) Decision 2005/710/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/710/EC is amended as follows: 1. Article 1 is replaced by the following: Article 1 1. Member States shall suspend the importation of: (a) live poultry, ratites, farmed and wild feathered game, and hatching eggs of these species coming from the part of the territory of Romania referred to in Part A of the Annex; and (b) the following products coming from the part of the territory of Romania mentioned in Part B of the Annex:  fresh meat of poultry, ratites, farmed and wild feathered game,  meat preparations and meat products consisting of or containing meat of those species,  raw pet food and unprocessed feed material containing any parts of those species,  eggs for human consumption,  non-treated game trophies from any birds, and  unprocessed feathers and parts of feathers. 2. By way of derogation from paragraph 1(b), Member States shall authorise the importation of the products covered by paragraph 1(b) first to third indent, which have been obtained from birds slaughtered before 1 August 2005. 3. In the veterinary certificates/commercial documents accompanying consignments of the products referred to in paragraph 2 the following words as appropriate to the species shall be included: Fresh poultry meat/fresh ratite meat/fresh meat of wild feathered game/fresh meat of farmed feathered game/meat product consisting of, or containing meat of poultry, ratites, farmed or wild feathered game meat/meat preparation consisting of, or containing meat of poultry, ratites, farmed or wild feathered game meat/raw pet food and unprocessed feed material containing any parts of poultry, ratites, farmed or wild feathered game (4) obtained from birds slaughtered before 1 August 2005 and in accordance with Article 1(2) of Commission Decision 2005/710/EC. 4. By derogation from paragraph 1(b), second indent, Member States shall authorise the importation of meat products consisting of or containing meat of poultry, ratites, farmed and wild feathered game under the condition that the meat of these species has undergone at least one of the specific treatments referred to under points B, C or D in Part IV of Annex II to Commission Decision 2005/432/EC.; 2. the Annex the text of which is set out in the Annex to this Decision is added. Article 2 Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 January 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1, as corrected by OJ L 191, 28.5.2004, p. 1). (3) OJ L 269, 14.10.2005, p. 42. (4) Delete as appropriate.  ANNEX ANNEX Parts of territory of Romania referred to in Article 1(a) and (b) respectively: PART A ISO country code Name of country Description of part of territory RO Romania  Whole of the territory of Romania PART B ISO country code Name of country Description of part of territory RO Romania In Romania the counties of:  Tulcea  Constanta  Galati  Braila  Ialomita  Calarasi